RESOLUCIÓN
Examinada la petición de reinstalación como notario presentada el 5 de mayo de 1998 por el Ledo. Héctor Serrano Mangual y el Informe de la Directora de la Oficina de Inspección de Notarías, Leda. Carmen H. Carlos, se accede a lo solicitado y se autoriza la reinstalación del licenciado Serrano Mangual al ejercicio del notariado, previo el cum-plimiento de los trámites reglamentarios para ello.
Se le apercibe a dicho abogado del estricto cumplimiento ulterior, en su desempeño futuro, de las obligaciones que emanan de su gestión notarial.

Esta resolución se publicará.

Lo acordó el Tribunal y certifica la Secretaria del Tribunal Supremo.
(Fdo.) Isabel Llompart Zeno

Secretaria del Tribunal Supremo